Citation Nr: 1124442	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 2002 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a Travel Board hearing before a Member of the Board at the RO, on his January 2010 VA Form 9.  However, he later requested to withdraw his hearing request.  See letter from the Veteran's attorney dated March 22, 2010.  Thus, the Veteran's request for a hearing before the Board is withdrawn.  38 C.F.R. § 20.704(e).  

The Board also notes that, in a September 2010 rating decision, the RO assigned a temporary evaluation of 100 percent because of hospitalization over 21 days from May 5, 2010, to June 30, 2010, for the Veteran's PTSD.  The 50 percent schedular disability rating from July 1, 2010, was continued.

Because the Veteran was already in receipt of compensation at the 100 percent level from May 5, 2010, to June 30, 2010, the Board will not consider that period in evaluating the claim adjudicated herein.  In the interest of clarity, the claim/appeal period reviewed herein pertains only to those intervals prior to May 5, 2010, and from July 1, 2010, forward, during which periods the Veteran has been in receipt of a 50 percent disability rating for his PTSD.


FINDINGS OF FACT

The evidence of record is in approximate balance as to whether the symptomatology associated with the Veteran's PTSD results in total occupational and social impairment to support a finding that the disability more nearly approximates the criteria associated with a 100 percent rating under Diagnostic Code (DC) 9411. 

CONCLUSION OF LAW

Giving the benefit-of-the-doubt to the Veteran, the criteria for a disability evaluation of 100 percent for his service-connected PTSD have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In light of the full grant of benefits sought with respect to the Veteran's increased rating claim for PTSD, it is clear that no further notification or assistance is necessary to develop facts pertinent to this claim.  

II.  Pertinent Facts, Law, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is currently assigned a 50 percent disability evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 50 percent disability evaluation is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent disability evaluation is assigned when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is assigned when there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name as a result of PTSD.  Id.   

After careful review of the evidentiary record presented in this case, the Board believes that a reasonable doubt is raised, and finds that the disability picture associated with the Veteran's service-connected PTSD more closely approximates total occupational and social impairment such that a higher rating of 100 percent is warranted for the entire appeal period, for reasons explained below.

At the outset, the record shows a psychiatric history which includes diagnoses of mood disorder not otherwise specified (NOS), depression, substance dependence and abuse disorder, and psychosis.  The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Because the effects of each psychiatric 

disability are not readily distinguishable in this case, and have not been identified as separate by medical examiners and providers, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating.

Upon review, the Board notes that the evidentiary record does not indicate that the Veteran suffers from much of the symptomatology contemplated in the schedular criteria for a higher disability rating for his service-connected PTSD.

Indeed, there is no evidence showing that the Veteran has demonstrated, at any time relevant to the claim/appeal period, speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  His speech has typically been shown to be within normal limits, and he is consistently shown to be oriented in all spheres.  He is also not shown to have neglected his personal appearance and hygiene during the claim/appeal period as examiners have typically noted that the Veteran was well-groomed or that his appearance and hygiene were fair or appropriate.  

The evidence also does not indicate that the Veteran has performed obsessional rituals which interfere with routine activities during the period.  The February 2009 PTSD examiner found that, while obsessional rituals were present, they were not severe enough to interfere with the Veteran's routine activities.  There is no contradictory evidence of record.   

In addition, there is no indication that the Veteran has demonstrated persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, his own occupation, or his own name as a result of PTSD.  

Nonetheless, the evidentiary record does show that the Veteran was frequently anxious or depressed at mental health evaluations, and demonstrated suicidal ideation during the pertinent time period.

Indeed, VA mental health providers have frequently noted that the Veteran was anxious and/or depressed or dysphoric at psychiatric evaluations performed during the claim/appeal period.  See, e.g., VA treatment records dated November 6, 2009, and January 29, 2010; October 2008 psychological evaluation report.  There is, further, conflicting evidence of record regarding whether the Veteran demonstrates near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Board notes that the February 2009 PTSD examiner acknowledged that the Veteran demonstrated a depressed mood which occurred near-continuously, but found that it did not affect the Veteran's ability to function independently.  However, the Veteran has told mental health examiners during the period that he continued to live with his parents due to his psychiatric symptomatology although he, at times, desired to live independently.  He was also unable to complete a vocational rehabilitation assessment through VA due to his anxiety, as well as other symptoms, related to his psychiatric disability.  See October 2008 work evaluation report and psychological evaluation report.   

In particular regard to suicidal ideation, the Board notes that, at the October 2008 psychological evaluation performed in connection with the Veteran's participation in the vocational rehabilitation assessment program, the examining psychologist (D.S., Psy.D.) noted that the Veteran scored at the moderate level for depression on the Beck Depression Inventory II and endorsed having thoughts of killing himself but would not carry them out.  Also, in a November 2009 VA treatment record, it is noted that, while the Veteran denied current suicidal ideation at the time of the session, he also told his mental health provider that he had passive suicidal ideation which occurred almost daily.    

The Board additionally notes that, while it is unclear whether there is gross impairment of thought processes or communication associated with the Veteran's PTSD, he is shown to have some impairment related to his judgment, insight, thought process, and thought content due to his psychiatric disability.  For example, in a June 2009 VA treatment record, it is noted that the Veteran had impaired judgment and limited insight.  Also, at a January 2010 mental health evaluation, the Veteran demonstrated subtle disorganization and mild paranoia.  

In regard to overall occupational impairment related to the Veteran's psychiatric disability, the Board notes that the Veteran has reported that he has been unable to work since approximately March 2007.  See VA Form 5655 dated May 2009.  He told the VA vocational evaluator that he had worked as a sales agent for a financial products and services firm from approximately September 2006 to February 2007 but drank on the job due to anxiety and was laid off when he was charged with DUI (driving under the influence).  See October 2008 work evaluation report.  While the Veteran has reportedly pursued his education during his period of unemployment, it is noted that he told his mental health provider in July 2008 that his GPA had dropped from a B+ to a D and he was not able to attend live classes due to his anxiety.  He also reported that he was unable to motivate himself to do his online work at that time.  See VA treatment record dated July 25, 2008.  

In October 2008, the Veteran was evaluated by VA to determine his ability to participate in a vocational rehabilitation program and sustain himself in an employment setting.  However, the psychologist who conducted his psychological evaluation concluded that the Veteran was an individual with a great deal of psychological turbulence, including, depression, flattened affect, anhedonia, hypersomnia, anxiety (particularly around people and hectic environments), social isolation, poor self-esteem, and lack of confidence.  The psychologist noted that, given the severity of psychological symptoms demonstrated by the Veteran, he was not ready to undergo vocational training. 

Similarly, it was noted by the certified VA vocational evaluator (J.M.D.) that the Veteran encountered significant difficulty with attendance and did not complete the assessment.  The Veteran reported an increase in anxiety, difficulty getting to the evaluation, and difficulty staying at the evaluation, and stated that he had become "overwhelmed."  The vocational evaluator concluded that the Veteran did not appear to be ready to participate in Chapter 31 services at that time and appeared to need additional psychological counseling help.  She added that the Veteran appeared emotionally fragile and not ready to take on training which would lead to a full-time position.  See October 2008 Work Evaluation Report.    


Because the psychologist is a competent mental health professional who evaluated the Veteran in connection with his participation in the vocational rehabilitation assessment, the Board affords her opinion significant probative value.  Similarly, because the VA vocational evaluator is trained to assess a veteran's employability, that opinion is also afforded significant probative value.  

Also, in a March 2009 letter, the Veteran's treating psychiatrist (Y.M.C., M.D.) wrote that, in the previous year, the Veteran's mental symptoms had prevented him from completing a vocational rehabilitation training program and continued to impair him socially and occupationally.  The psychiatrist noted that, although the Veteran has been on medication and has sought psychotherapy, his mental health symptoms have not adequately allowed him to seek or maintain employment.  The psychiatrist added that the Veteran's Global Assessmant of Functioning (GAF) scores have remained at 31-40 since July 2008. 

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores ranging from 31 to 40 indicate that the Veteran has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).

Because the above psychiatrist is a competent mental health professional and has treated the Veteran for his psychiatric disability during the time relevant to the current claim/appeal, the Board affords that opinion significant probative value.  

In further regard to occupational and social impairment, the Board notes that Veteran self-reported in December 2009 that his psychiatric symptomatology made it "very difficult" for him to do his work, and get along with other people.  The Veteran is also shown to have had familial tension with his parents and only one friend with whom he interacted during the period.  He only periodically communicated with his siblings by phone.  He typically socially isolated, avoided people, and spent time in his room.  See, e.g., VA treatment records dated July 25, 2008, and January 15, 2010. 

In addition, after discussing his psychiatric disability with mental health providers on several occasions, the Veteran voluntarily admitted himself to a residential PTSD treatment program in May 2010. 

The Board recognizes that the February 2009 PTSD examiner assigned the Veteran a GAF score of 60, which is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, we afford the GAF scores assigned by the Veteran's mental health providers more probative value.  

Thus, although the Board recognizes that Veteran appears to demonstrate more of the symptomatology associated with the schedular criteria for a 70 percent rating, than the 100 percent rating, for PTSD during the period at issue, the Board resolves reasonable doubt in favor of the Veteran in finding that his disability picture more closely approximates the schedular criteria for a 100 percent disability rating under DC 9411.  Giving the benefit of the doubt to the Veteran, the overall disability picture more closely approximates total occupational and social impairment due to his service-connected PTSD for the entire rating period on appeal.  38 C.F.R. 
§§ 4.3, 4.7.



ORDER

Entitlement to a disability evaluation of 100 percent for service-connected PTSD, for the entire claim/appeal period is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


